Citation Nr: 1422286	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to service-connected hepatitis C.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record, to include scheduling the Veteran for VA examinations and medical opinions.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In light of some inadequacies in the current VA opinions of record, additional VA medical opinion is required in this case so that a VA examiner in the determination as to whether the Veteran's currently diagnosed tinnitus, and previously diagnosed acquired psychiatric disorders are related to service or to a service-connected disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Pursuant to 38 C.F.R. § 4.2, obtain an opinion from a VA examiner.  A copy of this remand and the entire claims file must be made available to and reviewed by the VA examiner, including the in-service and post-service treatment records.  The examiner should then offer an opinion as to the following:

(a) Is it at least as likely as not that a current acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's military service?  

The examiner should discuss the Veteran's previous history of treatment for depression.  If this diagnosis, or any other previously diagnosed acquired psychiatric disorder, is currently appropriate, the examiner should discuss why, and indicate whether any of the noted diagnoses of such in the record was erroneously diagnosed and discuss the reasoning.  

If the examiner cannot definitively state why those diagnoses were erroneous, the examiner is to assume that the Veteran was at one time properly diagnosed during the appeal period and that such has resolved during the appeal period.  

(b) Is at least as likely as not that any current acquired psychiatric disorder, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include service-connected hepatitis C; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include service-connected hepatitis C.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions, involving causation and aggravation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

2. Pursuant to 38 C.F.R. § 4.2, obtain an opinion from a VA examiner.  A copy of this remand and the entire claims file must be made available to and reviewed by the VA examiner, including the in-service and post-service treatment records.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

Is it at least as likely as not that the current tinnitus had its onset in service or is otherwise etiologically related to the Veteran's military service?  The examiner should address the October 2011 VA examination report, which includes an opinion that the Veteran has tinnitus related to clinical bilateral hearing loss, and that the hearing loss was determined to be unrelated to service because it was considered non-disabling per VA regulations.  If the examiner continues to assess the Veteran's tinnitus as only related to his hearing loss and not to noise exposure in service, the examiner must provide an opinion as to whether it is at least as likely as not that the current hearing loss could be related to service, despite the degree to which he experiences bilateral hearing loss.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



